UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-2419


JONATHAN BURRS, SR.,

                    Plaintiff - Appellant,

             v.

WALTER KIDDIE PORTABLE EQUIPMENT, INC.,

                    Defendant - Appellee.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:16-cv-01018-CCE-LPA)


Submitted: August 29, 2017                                  Decided: September 13, 2017


Before WILKINSON and SHEDD, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Jonathan Burrs, Sr., Appellant Pro Se. Benjamin D. Briggs, Salomon Laguerre,
SEYFARTH SHAW, LLP, Atlanta, Georgia; Frederick Thomas Smith, SEYFARTH
SHAW, LLP, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Jonathan Burrs, Sr., appeals the district court’s order granting Appellee’s motion

for judgment on the pleadings and dismissing his claims. We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court.    Burrs v. Walter Kiddie Portable Equip., Inc., No. 1:16-cv-01018-CCE-LPA

(M.D.N.C. Nov. 15, 2016). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                              AFFIRMED




                                             2